22 B.R. 77 (1982)
In re NOVELTY & TOY CO., INC., Debtor.
C.I.T. FINANCIAL SERVICES, a corp., Plaintiff,
v.
NOVELTY & TOY CO., INC., Defendant.
Adv. No. 81-0462.
United States Bankruptcy Court, M.D. Alabama.
February 8, 1982.
Leon Capouano, Montgomery, Ala., for plaintiff.
J. Richard Piel, Montgomery, Ala., for defendant.

ORDER
LEON J. HOPPER, Bankruptcy Judge.
A hearing on the pleading of the creditor, C.I.T. Financial Services, entitled "Objection to Discharge" was held at Montgomery, Alabama, January 20, 1982, and there was present attorney Leon Capouano for the debtor. Attorney Richard Piel, for the creditor, was excused from appearing by the court.
Chapter 11 of the Bankruptcy Code does not contemplate the filing of objections to discharge as might be done in a Chapter 7 case. Section 1141(d)(1) provides that under certain circumstances the confirmation of the plan operates as a discharge to the debtor. Consequently, any objection such as this before the court would necessarily have to be filed as an objection to confirmation or as a complaint for determination of dischargeability of a debt. This case was confirmed by order of this court on December 30, 1981, and, thus, any objection to confirmation comes too late.
Accordingly, the objection can be treated and heard only as a request for determination of the dischargeability of the debt owed the creditor, C.I.T. Section 1141(d) does not provide that a corporate debtor, as here, is subject to the exceptions to discharge as set out under Section 523 of the Bankruptcy Code and grants a corporate debtor a discharge if it is not in a liquidation plan and the debtor engages in business after consummation of the plan.
The debt due C.I.T. from this debtor is discharged by the confirmation herein and the creditor's recourse, if any, is against *78 any individuals who may have committed wrongful acts in violation of the creditor's property rights.
It is ORDERED that the objection to discharge be and it is hereby overruled and the debt is deemed discharged by reason of confirmation of this debtor's plan.